Citation Nr: 1635341	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  14-30 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a temporary total rating due a need for surgery and/or convalescence following a right shoulder reverse total arthroscopy in May 2013. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a dental condition caused by trauma to front teeth other than teeth numbered 8 and 9.

3. Entitlement to a total rating due to individual unemployability caused by service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1960 to November 1982.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from October 2011, March 2014, and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for calcium pyrophosphate deposition disease, bilateral recess stenosis, and peripheral neuropathy have been raised by a December 2009 statement and a September 2014 VA Form 9.  These issues, however, are not currently developed or certified for appellate review.  Accordingly, they are referred to the RO for appropriate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a dental condition caused by trauma to the front teeth, other than teeth eight and nine; and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Residuals of right shoulder reverse total shoulder arthroplasty are not related to his residuals of right shoulder tendinitis and myositis.

2.  Neither residuals of a right shoulder reverse total shoulder arthroplasty nor any post surgical convalescence are due to a service connected disorder.


CONCLUSION OF LAW

The criteria for entitlement to a temporary total disability rating following a reverse total shoulder arthroplasty of the right shoulder in May 2013 have not been met.  38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Under VA regulations, temporary total disability ratings may be assigned for treatment of a service-connected disability which resulted in, in relevant part, surgery necessitating at least one month of convalescence.  38 C.F.R. § 4.30.

The Veteran claims entitlement to a temporary total disability rating following a right shoulder reverse total arthroscopy in May 2013.  The Veteran has been service-connected for right shoulder residuals of tendonitis and myositis since December 1982.  This case turns on whether the right shoulder reverse total arthroscopy was for treatment of the Veteran's service-connected right shoulder residuals of tendonitis and myositis.

The Veteran was afforded a VA medical examination in April 2011, and a VA addendum medical opinion was prepared in February 2014.  In April 2011, the examiner noted a history of the appellant's right shoulder rotator cuff subacromial decompression with clavicle resection in March 2009.  Following a physical examination he diagnosed the Veteran with right shoulder acromioclavicular and inferior glenoid rim degenerative joint disease, status post right shoulder rotator cuff subacromial decompression, and distal clavicle excision.  The examiner opined that it was less likely than not that these were caused by or related to right shoulder residuals of tendonitis and myositis.

In May 2013, the appellant underwent a right shoulder reverse arthroplasty.  That operative report noted that the Veteran had long history of right shoulder pain.  Over the last several months to a year he had experienced worsening pan and clinically had pseudoparalysis with the inability to abduct and forward elevate his arm beyond 60-10 degrees.  The surgeon noted that the Veteran had had rotator cuff repairs in the past arthroscopically with some resolution of his symptoms.  Radiographic findings revealed rotator cuff arthropathy with superior migration and decreased joint space at the glenohumeral joint.  Given the findings the Veteran elected to undergo the surgery.  

In February 2014, a VA examiner opined that the Veteran's right shoulder reverse total shoulder arthroplasty was less likely than not used to correct the service-connected tendonitis and myositis.  The examiner explained that the goal of an arthroplasty is to restore the function of a stiffened synovial joint and relieve pain. The examiner reasoned that this type of surgery is joint-specific and has no bearing on the issues of tendonitis and myositis, which involve a different type of anatomy than the one that is being operated upon. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2015).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In ascertaining the competency of lay evidence, the Court has generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Charles v. Principi, 16. 370 (2002) (tinnitus).

While the Veteran believes that residuals of his right shoulder reverse total arthroplasty should be service-connected because he is service-connected for right shoulder residuals of tendonitis and myositis, his lay evidence is not competent.  Simply put, whether there is a clinical relationship between the need for a shoulder arthroplasty and tendinitis and myositis is a matter which involves questions that are beyond a lay person's competency.  As there is no competent evidence contrary to the opinions offered in April 2011 and February 2014, the preponderance of the most probative and competent evidence is against a finding entitlement to a temporary total disability rating following a right shoulder reverse total arthroscopy.  38 C.F.R. § 4.30.  Hence, the claim must be denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to a temporary total disability rating following a reverse total arthroscopy of the right shoulder in May 2013 is denied.


REMAND

The Veteran seeks entitlement to service connection for a dental condition caused by trauma to the front teeth.  This claim had previously been denied by VA in a September 2006 and March 2009 rating decisions.  

In December 2009 the Veteran filed a statement seeking to reopen his claim and expressing disagreement with the previous denial.  This petition was denied in an October 2011 rating decision. The Veteran filed a formal notice of disagreement with this decision in November 2011. 

In July 2014 service connection for dental treatment purposes was granted for teeth numbered 8 and 9 due to trauma.  While the RO deemed this to be a "complete grant of benefits" there is no evidence that the appellant limited his claim for residuals of "front teeth" trauma to teeth numbers 8 and 9.  Hence, because the Veteran has yet to be furnished a statement of the case as required by law, further development is in order.  Manlincon v. West, 12 Vet. App. 238 (1999). 

The Veteran's claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is inextricably intertwined with his claims for service connection, to include those referred in the introduction section of this decision.  Therefore, this claim should also be readjudicated, along with the Veteran's service connection claims.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ must issue the Veteran a statement of the case addressing the issue of entitlement to service connection for a dental condition caused by trauma to the front teeth other than teeth numbered 8 and 9.  The Veteran is advised that the Board will not exercise appellate jurisdiction over this claim in the absence of a timely perfected appeal.

2.  The AOJ must adjudicate the issues of entitlement to service connection for calcium pyrophosphate deposition disease, bilateral recess stenosis, and peripheral neuropathy.  As to these issues the Veteran is again advised that the Board will not exercise appellate jurisdiction over this claim in the absence of a timely perfected appeal.

3.  Thereafter the AOJ should readjudicate the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders based upon service-connected disabilities.  If the appeal remains denied the Veteran and his representative must be provided a supplemental statement of the case and an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


